The Masters’ Select Funds Trust Prospectus The Masters’ Select Equity Fund- Institutional Class Investor Class The Masters’ Select International Fund - Institutional Class Investor Class The Masters’ Select Value Fund Institutional Class The Masters’ Select Smaller Companies Fund - Institutional Class The Masters’ Select Focused Opportunities Fund - Institutional Class April 30, 2009 Litman/Gregory Fund Advisors, LLC www.mastersfunds.com As with all mutual funds, the U.S. Securities and Exchange Commission ("SEC") has not approved or disapproved these securities, nor has the SEC judged whether the information in this prospectus is accurate or adequate.Any representation to the contrary is a criminal offense. Litman/Gregory Fund Advisors’ Commitment to Shareholders We are deeply committed to making each Masters’ Select Fund a highly satisfying long-term investment for shareholders. In following through on this commitment we are guided by our core values, which influence four specific areas of service: First, we are committed to the Masters’ Select concept. · We will only hire managers who we strongly believe will deliver exceptional long-term returns relative to their benchmarks. We base this belief on extremely thorough due diligence research. This not only requires us to assess their stock picking skills, but also to evaluate their ability to add incremental performance by investing in a concentrated portfolio of their highest conviction ideas. · We will monitor each of the managers so that we can maintain our confidence in their ability to deliver the long-term performance we expect. In addition, our monitoring will seek to assess whether they are staying true to their Masters’ Select mandate. Consistent with this mandate we focus on long-term performance evaluation so that the Masters’ Select stock pickers will not be distracted by short-term performance pressure. Second, we will do all we can to ensure that the framework within which our stock pickers do their work further increases the odds of success. · Investments from new shareholders in each Fund are expected to be limited so that each manager's Masters' Select asset base remains small enough to retain flexibility to add value through individual stock picking. · The framework also includes the diversified multi-manager structure that makes it possible for each manager to invest in a concentrated manner knowing that the potential volatility within his or her portfolio will be diluted at the fund level by the performance of the other managers. In this way the multi-manager structure seeks to provide the fund-level diversification necessary to temper the volatility of each manager’s sub-portfolio. · We will work hard to discourage short-term speculators so that cash flows into the Funds are not volatile. Lower volatility helps prevent our managers from being forced to sell stocks at inopportune times or to hold excessive cash for non-investment purposes. This is why years ago the Funds implemented a 2% redemption fee for the first 180 days of a shareholder’s investment in any Fund, which is paid to each Fund for the benefit of shareholders. Third, is our commitment to do all we can from an operational standpoint to maximize shareholder returns. · We will remain attentive to Fund overhead, and whenever we achieve savings we will pass them through to shareholders.For example, we have had several manager changes that resulted in lower sub-advisory fees to our Funds.In every case we have passed through the full savings to shareholders in the form of fee waivers. · We will provide investors with a low minimum, no-load, no 12b-1 Institutional share class for all Masters’ Select Funds, and a low minimum no-load Investor share class for the Masters’ Select Equity Fund and Masters’ Select International Fund. · We also will work closely with our sub-advisors to make sure they are aware of tax-loss selling opportunities (only to be taken if there are equally attractive stocks to swap into). We account for partial sales on a specific tax lot basis so that shareholders will benefit from the most favorable tax treatment. The goal is not to favor taxable shareholders over tax-exempt shareholders but to make sure that the Masters’ Select stock pickers are taking advantage of tax savings opportunities when doing so is not expected to reduce pre-tax returns. Fourth, is our commitment to communicate honestly about all relevant developments and expectations. · We will continue to do this by providing thorough and educational shareholder reports. · We will continue to provide what we believe are realistic assessments of the investment environment. Our commitment to Masters’ Select is also evidenced by our own investment.Our employees have, collectively, substantial investments in the Funds, as does our company retirement plan.In addition, we use the Funds extensively in the client accounts of our investment advisor practice (through our affiliate Litman/Gregory Asset Management, LLC). We have no financial incentive to do so because the fees we receive from Masters’ Select held in client accounts are fully offset against the advisory fees paid by our clients. In fact, we have a disincentive to use the Funds in our client accounts because each Masters’ Select Fund is capacity constrained (they may be closed as mentioned above), and by using them in client accounts we are using up capacity for which we may not be paid.But we believe these Funds offer value that we can’t find/obtain elsewhere and this is why we enthusiastically invest in them ourselves and on behalf of our clients. While we believe highly in the ability of the Funds’ sub-advisors, our commitments are not intended as guarantees of future results. This information is authorized for use when preceded or accompanied by a prospectus for the Masters’ Select Funds. Mutual fund investing involves risk; principal loss is possible. While the Funds are no-load, there are management fees and operating expenses that do apply, as well as a 12b-1 fee that applies to Investor class shares. The prospectus contains more information regarding the Funds’ investment objectives, risks, fees and expenses. Read the prospectus carefully before you invest in the Funds. This Page is Not Part of the Prospectus Distributed by Quasar Distributors, LLC The Masters’ Select Funds Trust Prospectus The Masters’ Select Equity Fund The Masters’ Select International Fund The Masters’ Select Value Fund The Masters’ Select Smaller Companies Fund The Masters’ Select Focused Opportunities Fund April 30, 2009 Each Masters’ Select Fund offers Institutional class shares.Additionally, the Masters’ Select Equity Fund and Masters’ Select International Fund each offer Investor class shares. Contents The Masters’ Select Funds Overview 2 The Masters’ Select Equity Fund 4 The Masters’ Select International Fund 9 The Masters’ Select Value Fund 14 The Masters’ Select Smaller Companies Fund 19 The Masters’ Select Focused Opportunities Fund 23 Management of the Funds 28 The Masters’ Select Equity Fund – Investment Managers 31 The Masters’ Select International Fund – Investment Managers 38 The Masters’ Select Value Fund – Investment Managers 46 The Masters’ Select Smaller Companies Fund – Investment Managers 50 The Masters’ Select Focused Opportunities Fund – Investment Managers 55 Shareholder Services 58 Financial Highlights 68 Privacy Notice Inside Back Cover For More Information Back Cover Table of Contents The Masters’ Select Funds Overview Investment Philosophy The Masters’ Select Funds are based on two fundamental beliefs: First, the Funds’ investment advisor, Litman/Gregory Fund Advisors, LLC (“Litman/Gregory”) believes it is possible to identify investment managers who will deliver superior long-term performance relative to their passive benchmarks and peer groups. This belief is based on Litman/Gregory and its affiliates’ extensive experience evaluating stock pickers and mutual funds on behalf of their clients. Second, Litman/Gregory believes that most stock pickers have an unusually high level of conviction in only a small number of stocks and that a portfolio limited to these stocks will, on average, outperform a more diversified portfolio over a market cycle.
